Citation Nr: 1546875	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-18 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, also claimed as chest pain.

2.  Entitlement to service connection for basal cell carcinoma.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the right hand, claimed as a broken hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2011 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, with jurisdiction over the matters later transferred to the Houston, Texas RO.

It is noted that the Veteran's current claim for a heart disorder has a different factual basis than the claim for connection which was denied in a rating decision of February 1991. The Veteran filed a claim at that time for a chest wound of the left side and the RO denied service connection for residuals of a left chest wound finding that claimed residuals of a chest wound were not shown.  In November 2007, the Veteran filed a claim for a disability manifested by chest pain and hypertension which he asserted was related to Agent Orange exposure.  The RO denied service connection for ischemic heart disease.  As the two claims have a different factual basis, new and material evidence is not required to reopen the claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure the duty to assist has been met.  In several statements of record, the Veteran has indicated that he received medical treatment from the "Regional Hospital" in Houston, Texas, and the VA Medical Center in Houston, Texas.  His representative requests that VA  assist him in obtaining these records.  VA has a duty to assist the Veteran in obtaining all potentially relevant documents to substantiate a claim, including medical evidence either to verify or not verify the claim. 38 U.S.C.A. § 5103A(a)(1), (b) (West 2014); 38 C.F.R.§ 3.159(c) (2015).  Records created by VA are considered constructively part of the record and should be associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, the claim is remanded for further development.  

In a January 2015 rating decision, the RO denied the claim of entitlement to service connection for basal cell carcinoma, and declined to reopen claims of entitlement to service connection for PTSD and arthritis of the right hand, also claimed as a broken right hand.  The Veteran filed a timely Notice of Disagreement (NOD) in February 2015 for these denials and a Statement of the Case (SOC) has not been issued.  The Veteran's representative requests that the Board remand the claims.  The Court has held that the filing of a NOD initiates the appeal process, and that the failure of the RO to issue a SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand these issues for issuance of a SOC.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claim, including any from the "Regional Hospital" in Houston, Texas.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Houston, Texas VAMC.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Evaluate the evidence of record, and issue a SOC to the Veteran regarding: 1) entitlement to service connection for basal cell carcinoma; 2) whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD; and 3) whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the right hand, claimed as a broken hand.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning these issues.  38 C.F.R. § 20.302(b) (2015).

4.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




